Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 1 of 39
Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 2 of 39
Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 3 of 39
Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 4 of 39
Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 5 of 39
Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 6 of 39
 Case 17-50456      Doc 457       Filed 05/21/21          Entered 05/21/21 11:21:04           Page 7 of 39

                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                              HOURS    AMOUNT

4/22/2017          Initial telephone call with Connie.                                        0.20       70.00

                   Telephone call with Connie re: request documents and
                   information for filing; preparation for meeting with John; meeting
                   with John; email to Connie re: filing and Chapter 11 procedures;
                   rights of bankruptcy, documents to bring, etc.                             1.20      420.00

                   Preparation for meeting with client re: Petition prep; Review
4/23/2017          documents.                                                                 0.60      210.00

                   Meet with client and Connie to discuss Petition and filing Chapter
                   11 requirements.                                                           1.10      385.00

                   Open file, dictation of Bankruptcy Petition, Retainer Agreement
4/24/2017          and Application for Employment.                                            0.80      280.00

                   Review and revise Petition and related filings.                            0.60      210.00

                   Emails with Connie re: documents and data.                                 0.30      105.00

                   Call with Bert re: Bankruptcy deposit.                                     0.20       70.00

                   Meet with client and Connie re: sign Petition, etc.; discuss
                   Chapter 11 procedures.                                                     0.70      245.00

                   Email to Connie re: status, next steps to meet for Bankruptcy
4/25/2017          Schedules; insurance.                                                      0.30      105.00

                   Call with Connie re: insurance.                                            0.20       70.00

                   Email to client re: critical dates, next steps re: lender application,
                   deposit, contact buyer's attorney.                                         0.30      105.00

                   Email to client re: account and professionals.                             0.20       70.00

                   Email to Jonathan re: JJM.                                                 0.10       35.00

                   Email to/from Holly Claiborn re: insurance.                                0.20       70.00

                   Dictation of Affidavit for Halstead.                                       0.40      140.00

                   Call with John Hoffman re: Contract deposit and JJM.                       0.20       70.00

                   Call with Connie re: buyers.                                               0.20       70.00




                                                                                                      Page 1 of 31
 Case 17-50456      Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04            Page 8 of 39

                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                            HOURS    AMOUNT

4/26/2017          Call with Burt re: deposit.                                              0.20       70.00

                   Call with Mr. Cheng re: attorney.                                        0.10       35.00

                   Email to Connie re: insurance, Bankruptcy Court date, buyer's
                   attorney.                                                                0.30      105.00

                   Email from client re: insurance, Bankruptcy Court date, buyer's
                   attorney.                                                                0.30      105.00

                   Call with Ned Sanders of Halstead Realty re: Affidavit and
                   appointment.                                                             0.30      105.00

4/27/2017          Email to Holly and to client re: insurance.                              0.20       70.00

                   Email from client re: insurance problem.                                 0.10       35.00

                   Email from/to Holly re: small business issues.                           0.10       35.00

                   Call with client re: attorney for buyer and insurance.                   0.10       35.00

                   Email from/to Janet (lenders) re: status of appraisal and sale.          0.20       70.00

                   Comprehensive call with Connie Re: insurance, sale of property,
                   bankruptcy procedure.                                                    0.60      210.00

                   Call with Holly re: insurance and sale.                                  0.30      105.00

                   Call with Data Reporting for buyer - New York filing.                    0.10       35.00

                   Call with Tara T., attorney re: sales issues.                            0.20       70.00

                   Email to client re: U.S. Trustee conversation, Tara T., title search
                   issues, Mr. Chug and deposit issues.                                     0.30      105.00


                   Call with Tara Trifon re: payoff letter from Bank and closing info.      0.20       70.00

                   Email to Mr. Cheng re: need for attorney.                                0.20       70.00

                   Prep for meeting with client re: schedule review; Prepare for
4/28/2017          admin matters with client.                                               0.90      315.00




                                                                                                    Page 2 of 31
 Case 17-50456      Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04         Page 9 of 39

                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                          HOURS    AMOUNT

                   Prep for meeting with client re: schedule review, insurance, sale,
                   IDI, broker application; meet with client and Connie re: the
                   above.                                                                 1.70      595.00

                   Copy bank statements to client; Application to Employ Ellery E.
5/1/2017           Plotkin with hearing date; Amend profit resolution.                    0.70      245.00

                   Insurance deal to Holly Claiborn; Email to Data Reporting re:
                   USF - CIF filed documents.                                             0.20       70.00

                   Review and revise Application to Approve re: Broker; Affidavit
                   and Order; Call with Bert re: deposit.                                 0.60      210.00

                   Email to Halstead re: Affidavit; Email to Insurance Agent to add
                   notice party re: U.S. Trustee.                                         0.20       70.00

5/2/2017           Call from Scott Miller of IRS re: tax lien nominee claim.              0.30      105.00

5/3/2017           Meeting in New Haven re: IDI; Call with Tara.                          2.70      945.00

                   Email to/from client re: appointment with John re: Schedules,
                   document for Schedules; Call with Bert re: escrow.                     0.40      140.00

                   Call with Peter Cheng re: escrow and Attorney Harnes re:
                   schedule information and dictation of Schedules.                       0.90      315.00

                   Call with John Harnes; call insurer; returned call re: new
                   insurance.                                                             0.60      210.00

                   Email to Connie re: documents needed for Schedules and IDI.            0.30      105.00

                   Email to Cheng & Harness re: exchange contact information;
                   Dictating new Application for fees; Dictating Schedules; Call with
                   Connie re: deposit and Schedules update; Email to/from
                   Hoffman re: deposit not to go to NY; Email to client re:
                   documents to sign, Schedules, Resolution, Application to
                   Appoint Ellery E. Plotkin; Motion for move of deposit and
5/4/2017           expedited hearing.                                                     3.10    1,085.00

                   Call with Attorney Tara Trifon re: bank debt; dictation of bill to
                   client; Certification of Service of Application to Appoint Broker
5/5/2017           and Notice of Hearing; dictation of management memo.                   1.80      630.00




                                                                                                  Page 3 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04                Page 10 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                              HOURS      AMOUNT

                   Email to Cheng re: hire attorney; Email to/from Cheng re:
                   Schedule appointment; Meet with Connie and John re: review
                   and sign Schedules and discuss Contract and buyer extension
                   for deposit; Email to/from Bert re: deposit; Email to client re:
5/7/2017           letter to Mr. Cheng; Call with John re: deposit.                           1.60         560.00

                   Email to/from client re: Cheng visit to property; check title; dictate
                   employment conference memo; revise memo; dictate amended
                   application to employ broker; Certification of Service on Order to
                   Expedite; call with client; call with Bert; call with Cheng and call
5/9/2017           with tara.                                                                 2.00         700.00

                   Email from client re: conversation with Ken, deposit; email to
5/11/1017          Bert re: deposit; call with Cheng; call with client; re: deposit.          0.60         210.00

                   Prep for Court and Court hearing re: turnover of deposit.                  0.70         245.00

                   Email to client re: update for Monthly Operating Report; Court on
                   Tuesday; meeting to update Judge, buyer status; J. Hoffman's
                   affidavit; review and file; call with Tara T. Re: status; Court
5/14/2017          conference with clients.                                                   2.00         700.00

                   Email to Holly C. re: turnover of deposit; review and revise
5/16/2017          turnover Order and surrender; call with Jonathan.                          1.10         385.00


                   Call with Ned Sanders re: real estate appraiser application; call
                   Ms. Box at Department of Revenue Service for copy of filing and
                   return; obtain Order from Court re: turnover; call J. Hoffman for
                   wire; prep for meeting with client re: Monthly Operating Report,
                   hearings on MOR; meeting with client and Connie re: Sign MOR
                   and discuss 341 meeting; telephone call with broker; Janet and
5/18/2017          Ned, status of application to appoint Halstead RE.                         2.30         805.00

5/20/2017          Title Rundown.                                                             0.40         140.00

                   Email from/to Adam Louis re: bank debt and email to client re:
5/22/2017          bank debt and prep for conference with Judge.                              0.40         140.00

                   Email from/to client re: IRA agent Miller; email from/to client re:
5/22/2017          Connie notice to Cheng, Quick Sale Notice.                                 0.30         105.00

                   341 Meeting of Creditors in New Haven                                      3.30       1,155.00




                                                                                                         Page 4 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04             Page 11 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                           HOURS      AMOUNT

                   Telephone conference with Judge and counsel re: Motion to Sell
                   and Appoint Broker.                                                     0.50         175.00

                   Letter to insurance agent for "Declaration"; email to Holly (Chase
                   account closed).                                                        0.20          70.00

                   Dictation re: preparing Bankruptcy Schedules and Statement of
                   Financial Affairs.                                                      0.40         140.00

5/23/2017          Email to/from client re: Bank of America balance.                       0.20          70.00

                   Email from/to Ned and Janet re: Order to Broker.                        0.10          35.00

                   Call with IRS - Scott Miller re: debt.                                  0.30         105.00

5/25/2017          Call with Ned Saunders re: buyer eligibility.                           0.20          70.00

                   Call with Connie re: Amend Schedules, sale Motion, deposit and
                   timing.                                                                 0.30         105.00

5/26/2017          Call from Ned Saunders at Halstead re: buyer's intent to buy.           0.20          70.00

5/27/2017          Dictation of Motion to Sell Rea Estate and Notice of Sale.              1.10         385.00

5/30/2017          Call client re: Amended Schedules to return.                            0.10          35.00

                   Motion to Sell Free and Clear and Review and Revise; email to
5/31/2017          client re: signed Schedules.                                            0.80         280.00

                   Email from Connie re: gardener dispute.                                 0.20          70.00

6/1/2017           Email broker appointment order to Halstead and client.                  0.10          35.00

                   Dictation of Order granting Motion to Sell free and clear.              0.80         280.00

6/2/2017           Email to client and counsel re: closing date for sale.                  0.30         105.00

                   Certification of Service, Notice of Sale and Motion to Sell Free
6/8/2017           and Clear.                                                              0.40         140.00

                   Email to Renee re: sale date, email to buyer re: Motion and
                   hearing date and closing.                                               0.30         105.00

                   Email to broker and client re: sale hearing date, efforts to market
                   property.                                                               0.20          70.00



                                                                                                      Page 5 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04                Page 12 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                              HOURS      AMOUNT


                   Email from/to Holley, review file re: hearing; email to client for IDI
6/12/2017          documents; letter to insurance broker.                                     0.70         245.00

6/14/2017          Call with Holley re: IDI documents.                                        0.20          70.00

                   Email and call to clients re: Monthly Operating Report; call with
                   Holley re: Monthly Operating Report; Call insurance agent for
6/15/2017          Declaration listing United States Trustee as notice party.                 0.20          70.00

                   Prep for meeting and meeting with client re: Monthly Operating
6/16/2017          Report and status of sale motion.                                          1.00         350.00

                   Preparation of Monthly Operating Report.                                   0.60         210.00

                   Return of Service, green cards re: Notice to Sell, etc.; Email to
6/19/2017          Holley re: prior bank account.                                             0.30         105.00

                   Call with Mr. Miller at IRS - wants to talk to John; Email to
6/20/2017          Connie.                                                                    0.30         105.00

                   Call with Holley re: insurace deductable (notice party); Close
6/21/2017          account.                                                                   0.20          70.00

6/22/2017          Call with client re: Cheng back.                                           0.20          70.00


6/23/2017          Emails from client re: close JPM account and email to Holley C.            0.30         105.00

6/24/2017          Email to Cheng re: Court date for sale approved.                           0.10          35.00

                   Call with Connie re: Cheng back from China; Call with Holly re:
6/27/2017          sale Motion.                                                               0.10          35.00

                   Order of Sale with Holley C.                                               0.20          70.00

6/30/2017          Email from/to Tara Trifon re: payoff                                       0.20          70.00

                   Call with Scott Miller for payoff.                                         0.20          70.00

                   Call Tachthman re: interested buyer; returned call.                        0.10          35.00

7/4/2017           Dictation of and attention to billing.                                     1.60         560.00




                                                                                                         Page 6 of 31
    Case 17-50456       Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04               Page 13 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                             HOURS      AMOUNT

                   Call with Will Cheng; Call with Saunders; Call clients re: sale;
7/5/2017           Call Tachtman, return call re: purchase.                                 0.40         140.00

                   Email to Trifon/Lewis re: Bank of America payoff; Review IRS
                   statement of debt.                                                       0.40         140.00

                   Connie call re: cut Tuesday and my call with W. Cheng.                   0.20          70.00

7/7/2017           Call with Tachthman re: interested bidder.                               0.10          35.00

                   Review file for closing info and email to Cheng re: Court Tuesday
7/9/2017           with cash to balance; email to client re: same.                          1.20         420.00

                   Email to IRS re: payoff, interest; Email to A. Lewis re: Bank of
                   America payoff, attorney's fees.                                         0.20          70.00

                   Call with Connie re: Court, real estate tax bill; Call with W. Cheng
                   for court tomorrow.                                                      0.20          70.00

                   Call from Linda Thomas and client, IRS and sale; call with client
                   re: status, court tomorrow.                                              0.30         105.00

                   Preparation for Court.                                                   0.60         210.00

7/11/2017          Attendance at Court hearing.                                             1.60         560.00

                   Call with John Cassone re: status from Court; Email from/to
                   Saunders, broker.                                                        0.40         140.00

                   Call with Linda Thomas IRS re: Court.                                    0.10          35.00

7/13/2017          Call with Connie re: closing date.                                       0.20          70.00

7/18/2017          Revise Monthly Operating Agreement with client.                          0.50         175.00

                   Call with Saunders re: advertising.                                      0.10          35.00

7/19/2017          June Monthly Operating Report, email to client.                          1.10         385.00

7/21/2017          Call with broker re: Janet and Chris, advertising, listing.              0.40         140.00

7/25/2017          Email from/to John Casone re: request for closing extension.             0.20          70.00

7/31/2017          Ned called re: new interested buyer, marketing.                          0.20          70.00




                                                                                                       Page 7 of 31
    Case 17-50456       Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04           Page 14 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                        HOURS      AMOUNT


8/9/2017           Call with Connie re: tax and return issues and Court on Tuesday.     0.30         105.00

8/14/2017          Preparation for Court.                                               0.70         245.00

                   Court attendance re: Motion to Sell.                                 2.00         700.00

                   Email from Ned re:                                                   0.20          70.00

                   Call with J. Cassone re: ext.                                        0.10          35.00

8/28/2017          Call with Scott Miller, IRS.                                         0.10          35.00

9/1/2017           Email to Connie re: Court on Sept. 12 and briefing scheduled.        0.20          70.00

9/6/2017           Review Cassone memo and email to client re: same.                    1.00         350.00

                   Email from/to Connie re: Cassone response.                           0.10          35.00

                   Text to Connie; Emails from Connie re: buyer Motion to Return
9/7/2017           Deposit.                                                             1.00         350.00

                   Dictation and revise response to Cassone memo and file by
9/8/2017           noon.                                                                1.80         630.00

                   Emails from/to client.                                               0.20          70.00

9/10/2017          Review Bank of America objection.                                    0.40         140.00

9/12/2017          Preparation for Court.                                               0.60         210.00

                   Call with Connie re: new order to sell, dictation and file new
9/13/2017          Order.                                                               0.50         175.00

                   Order Municipal Search.                                              0.20          70.00

                   Preparation for meeting with client and Connie re: Monthly
9/18/2017          Operating Report.                                                    0.20          70.00

9/19/2017          Meet with client and Connie re: Monthly Operating Report.            0.40         140.00

                   Discuss insurance with client and Connie.                            0.20          70.00

                   Discuss sale and deposit issues with client Connie.                  0.20          70.00




                                                                                                   Page 8 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04          Page 15 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                        HOURS      AMOUNT

                   Do Monthly Operating Report; Revise Order to sell property;
9/20/2017          email to client re: same.                                            1.10         385.00

9/21/2017          Call with Holley C. re: Cassone                                      0.10          35.00

                   Revise Cassone's Motion to Terminate Contract and my
9/26/2017          Objection.                                                           0.40         140.00

9/27/2017          Call with client; Call with Holley C. re: insurance.                 0.20          70.00

                   Email to agent for insurance deal; email to/from Holley C. re:
10/2/2017          Notice of insurance.                                                 0.20          70.00

                   Call with Connie; Call with Flanagin re: hazard insurance.           0.20          70.00

                   Email to/from Flanagin re: insurance certificate received; Email
10/3/2017          to Holley C. re: same; Email to client re: same.                     0.40         140.00

10/4/2017          Motion to pay Broker and Shorten Notice.                             0.80         280.00

10/6/2017          Review and revise Application to pay Broker.                         0.30         105.00

                   Email from/to client re: Court Tuesday.                              0.10          35.00

10/8/2017          Call Cassone, returned call re: Court Tuesday.                       0.10          35.00

10/10/2017         Email to Rene re: Cassone Motion off today.                          0.20          70.00

                   Court re: Cassone Motion for Deposit.                                0.30         105.00

                   Email to client re: meeting for status review of Chapter 11
10/12/2017         issues.                                                              0.10          35.00

                   Certification of Service re: Application to pay broker and
                   expedited hearing Order.                                             0.40         140.00

                   Preparation for meeting with client re: sale, Monthly Operating
10/18/2017         Report prep, strategizing; Meet with clients re: same.               1.70         595.00

                   Email to Adam re: payoff.                                            0.20          70.00


10/19/2017         Adam Lewis call, returned call re: payoff from Bank of America.      0.20          70.00




                                                                                                   Page 9 of 31
    Case 17-50456       Doc 457        Filed 05/21/21      Entered 05/21/21 11:21:04               Page 16 of
                                                  39
                                      Law Offices of Ellery E. Plotkin, LLC
                                                16 River Street
                                              Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                            HOURS      AMOUNT

                   Call with Scott Miller, IRS for payoff; Call Lewis; Call Tara re:
                   same.                                                                    0.50         175.00

10/23/2017         Monthly Operating Report sent to client for review due Sept.             0.80         280.00

                   Call with creditor Hartogo.                                              0.10          35.00

                   Emails to client re: broker application to pay, prepare for sale;
10/24/2017         prepare for extension re: same.                                          1.10         385.00

                   Email to Cassone for data to sell.                                       0.20          70.00

                   Court - pay broker.                                                      1.20         420.00

                   Call with client re: closing.                                            0.20          70.00

                   Call with Cassone re: closing.                                           0.20          70.00

10/26/2017         Call with Cassone re: closing; text with client re: closing.             0.20          70.00

                   Call with Arah Davidson IRS.                                             0.20          70.00

                   Call with Connie re: building permits, utilities, Cassone offer,
                   deposit.                                                                 0.20          70.00

10/27/2017         Email to Cassone offer rejected.                                         0.10          35.00

                   Email to Connie re: oil.                                                 0.10          35.00

                   Town Hall, Tax Collector tax bill with PCA; call with Connie re: oil
                   bills.                                                                   0.60         210.00

                   Prep for closing; emails to/from client re: insurance, tax balance,
10/28/2017         fuel oil, inspections.                                                   1.10         385.00

                   Email to client re: IRS, fuel, building department; Email to
10/29/2017         Cassone and fax documents to Cassone.                                    0.50         175.00

                   Call with Sara, IRS rea address; Email from/to client re: address
10/30/2017         question; Call with Cassone re: closing.                                 0.30         105.00

                   Call with Sara Davidson IRS; Call to Cassone; Call with Connie
                   re closing; Call with Cassone re: closing questions; Call with
10/31/2017         client and new lawyer, building department.                              1.20         420.00




                                                                                                      Page 10 of 31
    Case 17-50456       Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04           Page 17 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                         HOURS      AMOUNT

                   Letter to Cassone re: response to view property with new
11/1/2017          investor.                                                            0.20          70.00

                   Letter to Cassone re: no sale; Notice of No Sale to Court.           0.50         175.00

                   Thwartman call with low ball offer re: status of sale; Call with
11/2/2017          Connie returned call.                                                0.20          70.00

                   Conference with client re: new Cassone buyer, broker, lack of
                   payments, mistrust of prior buyer and use of their name.             0.90         315.00

11/3/2017          Email to Holley Claiborne re: IOLTA account.                         0.10          35.00

                   Call with Connie re: new investor discussion.                        0.40         140.00

11/4/2017          Call with Connie re: report on call with Cassone.                    0.20          70.00

11/6/2017          Call with Don Fuchette for Bank of America.                          0.30         105.00

11/7/2017          Email to client re: deposit and DIP account.                         0.20          70.00

                   Text from Cassone re: offer; Email to client re: same.               0.20          70.00

                   Letter from Cassone; Email from client re:re: usage of Morgan;
                   Call to Connie re: all matters status and rejection of Cassone
11/8/2017          letter.                                                              1.10         385.00

                   Email to Connie re: thoughts on response to Cassone letter.          0.30         105.00

11/9/2017          Dictate letter to Cassone re: his client's new offer rejected.       0.30         105.00

11/10/2017         Call with Attorney Fuchetti at Bank of America re: inspections.      0.10          35.00

11/11/2017         Revise letter to Cassone and fax.                                    0.30         105.00

11/14/2017         Email with client re: Monthly Operating Report.                      0.10          35.00

                   Motion to Turnover to DIP account; Email to Holley; Email to
11/15/2017         client.                                                              1.10         385.00

                   Prepare for meeting with client, prepare Monthly Operating
                   Report; Meet with client and revise Monthly Operating Report;
11/17/2017         Motion to Transfer Deposit.                                          1.20         420.00




                                                                                                  Page 11 of 31
    Case 17-50456       Doc 457        Filed 05/21/21         Entered 05/21/21 11:21:04        Page 18 of
                                                  39
                                      Law Offices of Ellery E. Plotkin, LLC
                                                16 River Street
                                              Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                        HOURS      AMOUNT

                   Monthly Operating Report for October 2017; Call with Lauren
11/20/2017         Nash re: IRS and deposit.                                            1.10         385.00

11/22/2017         Email from/to client re: timing of deposit transfer.                 0.30         105.00

11/30/2017         Email to client re: funds to DIP account Motion.                     0.20          70.00

12/4/2017          Email to Holley C. re: deposit to DIP account (wait for Order).      0.10          35.00

                   Call with Vic Scully, insurance; Text to/from client re: same.       0.20          70.00

12/6/2017          Email to client re: Motino to Transfer.                              0.10          35.00

                   Certification of Service, Motion to Transfer deposit bto DIP
12/10/2017         account and hearing notice.                                          0.30         105.00

12/11/2017         Call with client re: re-finance or sale.                             0.20          70.00

12/12/2017         Dictate documents for transfer of funds.                             0.40         140.00

12/20/2017         Proposed Order to transfer funds.                                    0.20          70.00

                   Conference with client re: Monthly Operating Report, Order to
12/22/2017         Transfer, real estate tax reduction.                                 1.30         455.00

12/23/2017         Meeting with Connie to transfer $875,000 to DIP account.             0.20          70.00

                   Telephone conference with Connie re: tax issues and DIP
12/31/2017         account.                                                             0.40         140.00

1/1/2018           Attention to billing.                                                1.50         525.00

                   Texts with Connie re: account and tax issue.                         0.20          70.00

1/4/2018           Call with Connie re: accountant and tax issue.                       0.20          70.00

1/12/2018          Call with Connie re: DIP account, tax issue.                         0.20          70.00

1/16/2018          Email to client re: tax obligations.                                 0.30         105.00

                   Call with Connie, Monthly Operating Report, income tax, flooding
1/22/2018          and generator.                                                       0.40         140.00

                   Email to Holley C. re: same and IOLTA account.                       0.30         105.00




                                                                                                  Page 12 of 31
    Case 17-50456       Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04              Page 19 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                            HOURS      AMOUNT

                   Email from Holley C. re: Monthly Operating Report and
1/23/2018          questions.                                                              0.20          70.00

                   Text from client re: Monthly Operating Report.                          0.10          35.00

1/25/2018          Review and draft Monthly Operating Report.                              0.60         210.00

                   Email to client for bank statements.                                    0.20          70.00

1/26/2018          Finalize Monthly Operating Report and file with Court.                  1.10         385.00

                   Email to client re: Monthly Operating, list property, income tax
                   issue.                                                                  0.30         105.00

                   Email to client for appointment re: sale or refinance and DIP
1/30/2018          account.                                                                0.10          35.00
                   Prepare for meeting and meet with Connie and John re: DIP
2/1/2018           account, tax issue, sale or refinance, appraisal.                       1.10         385.00

                   Telephone conference with Holley C. re: DIP account.                    0.30         105.00


                   Call with Tara Trifon re: appraisal, extend note for interest only.     0.30         105.00

                   Email from/to Holley re: personal expenses in DIP account;
2/7/2018           Email to client re: same.                                               0.30         105.00


                   Emails with client and Holley re: DIP account; Monthly Operating
                   Report, email to Connie re: meet to review January expenses.            0.50         175.00

                   Email to client re: Jan. 18 DIP statement for Monthly Operating
2/9/2018           Report.                                                                 0.10          35.00

                   Review TD Bank DIP statement for Monthly Operating Report.              0.30         105.00

2/21/2018          Prepare for meeting and meet with Morgans and Jose.                     2.30         805.00

2/22/2018          Email to Jose for data for appointment.                                 0.30         105.00

3/1/2018           Email to/from Connie re: Motion to Dismiss.                             0.30         105.00

                   Prepare Motion to Dismiss and email to client.                          0.30         105.00

3/3/2018           Prepare Monthly Operating Report for January 2018.                      0.80         280.00



                                                                                                     Page 13 of 31
    Case 17-50456       Doc 457       Filed 05/21/21         Entered 05/21/21 11:21:04            Page 20 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                           HOURS      AMOUNT


                   Meet with John, review and sign Monthly Operating Report.               0.30         105.00

                   Emails with Connie re: Motion to Dismiss, tax issue, Jose,
                   Monthly Operating Report, moving toward a plan, status.                 0.40         140.00

                   March 2018 adequate protection and letter to Tara T. for Bank of
3/6/2018           America.                                                                0.20          70.00

3/9/2018           Call with Connie re: tax issue; Prepare for plan.                       0.30         105.00

                   Call with Jose re: tax issue, Application to Dismiss, strategy to
                   move forward.                                                           0.20          70.00


3/14/2018          Meet with John and Louise and Jose re: account and tax issues.          0.50         175.00

                   Meet with John and Connie re: Bank of America, Motion to
                   Dismiss, plan, list property for sale, strategy.                        1.10         385.00

                   Call Tara for continuance of Motion to Dismiss.                         0.10          35.00

                   Dictation and preparation of Affidavit for Jose.                        0.30         105.00

                   Call Jose re: Affidavit.                                                0.10          35.00

3/15/2018          Call with Jose re: Affidavit for Application, receipt of Affidavit.     0.30         105.00

                   Email from client re: Monthly Operating Report and
                   reimbursements.                                                         0.30         105.00

                   Call with Connie re: Extension of Motion to Dismiss.                    0.10          35.00

                   Call with Tara T. re: Extension of Motion to Dismiss.                   0.20          70.00


                   Prepare Motion for Extension Brief re: Motion to Dismiss; Motion
3/16/2018          for Continuance re: same; Email with client re: Connie to Boston.       0.60         210.00

3/18/2018          Prepare and dictate Motion to Dismiss.                                  0.30         105.00

                   Email to client re: hearing date Motion to Dismiss.                     0.10          35.00

                   Prepare February Monthly Operating Report, review accounts
3/25/2018          and expenses.                                                           0.70         245.00



                                                                                                     Page 14 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04        Page 21 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                      HOURS      AMOUNT


                   Email to Holley re: personal vs. Caritas expenses on Monthly
3/26/2018          Operating Reports.                                                 0.40         140.00

3/29/2018          Motion for Extension to file Brief.                                0.40         140.00

                   Email to Halstead for status.                                      0.30         105.00

4/9/2018           Preparation of Brief, dictation and revisions to same.             3.40       1,190.00

                   Emails from/to client re: Plan, etc.                               0.30         105.00

4/16/2018          Call with Tara re: Motion to Dismiss.                              0.20          70.00

4/24/2018          Prepare for Court re: Motion to Dismiss.                           1.20         420.00

                   Preparation of Monthly Operating Report.                           0.70         245.00

                   Conference with Morgans re: Motion to Dismiss.                     0.60         210.00

                   Call with Tara T. re: same.                                        0.30         105.00

                   Attend Court Hearing re: Motion to Dismiss.                        0.90         315.00

                   Email to client re: Motion to Dismiss.                             0.20          70.00

                   File Monthly Operating Report.                                     0.20          70.00

4/26/2018          Revised Order re: Motion to Dismiss.                               0.30         105.00

                   Email to client re: Order and conference with Tara T.              0.20          70.00

                   Email to Tara T. re: discuss status.                               0.10          35.00

                   Email from client re: conference call with Bank of America,
                   moving forward with Plan and repairs.                              0.30         105.00

                   Email from Holley Claiborne and to client re: US Trustee fees
4/30/2018          due.                                                               0.20          70.00

                   Emails with Tara and client re: telephone conference with Bank
5/2/2018           of America.                                                        0.20          70.00




                                                                                                Page 15 of 31
    Case 17-50456       Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04              Page 22 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                            HOURS      AMOUNT

                   Prepare for meeting and meet re: Bank of America; Telephone
                   conference with Bank of America Tara T.; Meet with clients re:
5/4/2018           same.                                                                   1.30         455.00

5/7/2018           Emails with Connie re: Bank of America proposal.                        0.20          70.00

                   Prepare for meetring with client re: repairs, Monthly Operating
5/15/2018          Report expenses.                                                        0.70         245.00

                   Meet with clients re: same.                                             0.80         280.00

5/16/2018          Emails from client re: roof repair and sump pum failure.                0.30         105.00

5/31/2018          Work on April Monthly Operating Report.                                 0.80         280.00

6/1/2018           Prepare for meeting with clients.                                       0.90         315.00

                   Meet with clients re: review of Chapter 11 Plan terms.                  1.70         595.00

6/3/2018           Prep for Disclosure Statement and Chapter 11 Plan.                      1.10         385.00

6/4/2018           Dictation of Disclosure Statement and Chapter 11 Plan.                  2.60         910.00

                   Review and revise Disclosure Statement and Chapter 11 Plan;
                   Email from and to Tara T. and client re: Bank of America
                   rejection of Plan.                                                      1.00         350.00

                   Call with Tara re: payment terms of Bank of America.                    0.10          35.00

                   Review of Disclosure Statement and Plan with client and Connie
                   and revisions of same.                                                  1.40         490.00

                   Dictation revisions, review and final revision/filing of Disclosure
                   Statement an Plan.                                                      1.10         385.00

                   Email to Tara Trifon re: Plan provisions, Bank of America.              0.30         105.00

                   Email to client re: Disclosure Statement and Plan procedure and
6/6/2018           options re: Bank of America.                                            0.30         105.00

6/7/2018           Email to client re: Disclosure Statement critical dates.                0.10          35.00

                   Email to client re: Objection to POC: IRS and B&G state.                0.20          70.00




                                                                                                     Page 16 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04         Page 23 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                       HOURS      AMOUNT

                   Call with Connie re: Monthly Operating Report and repair
6/8/2018           expenses.                                                           0.10          35.00

6/13/2018          Call with Holley re: Monthly Operating Report expenses, Plan.       0.30         105.00

                   Call with Holley re: extension on Disclosure Statement, Monthly
6/19/2018          Operating Report issues and hearing.                                0.30         105.00

                   Email to/from Tara Trifon re: extension Disclosure Statement
                   hearing.                                                            0.20          70.00

6/20/2018          Call to Tax Collector for Real Estate bill.                         0.30         105.00

                   Email to/from L. Nash re: extension Disclosure Statement
                   hearing.                                                            0.20          70.00

6/21/2018          Extension Dislcosure Statement hearing.                             0.30         105.00

                   Call with Connie re: Plan, Disclosure Statement, Monthly
7/16/2018          Operating Report info, security issue.                              0.30         105.00

7/19/2018          Review of Objections to Disclosure Statement.                       1.70         595.00

                   Call with Tara re: bankruptcy payment terms.                        0.30         105.00

                   Prep for meeting with clients and revisions to Disclosure
                   Statements, review Objections.                                      1.40         490.00

                   Meeting with clients re: Disclosure Statement.                      1.20         420.00

                   Prep for meeting and meet with client re: Disclosure Statement
                   and Plan, the process, changes, income tax issues, IRS lien,
7/22/2018          B&G                                                                 3.80       1,330.00

                   Calls with Humeriak, taxes and Bank of America, hearing.            0.30         105.00

                   Email to/from Humeriak re: same.                                    0.20          70.00

                   Prep for meeting with clients re: revised Disclosure Statement.     0.90         315.00

                   Meet with client re: same.                                          1.40         490.00

                   Review Disclosure Statement and Plan, review Objections,
7/23/2018          revise same.                                                        1.30         455.00




                                                                                                 Page 17 of 31
    Case 17-50456      Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04            Page 24 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                          HOURS      AMOUNT

                   Review objections to Disclosure Statement, review and dictation
7/23/2018          of same.                                                              3.70       1,295.00

                   Meet with clients re: review tax information, revise Disclosure
                   Statement and Plan.                                                   1.60         560.00

                   Call with Humeriak re: Court issues tomorrow.                         0.20          70.00

                   Prepare for Court, revise and file Amended Disclosure
7/24/2018          Statement and Plan; Dictation of Motion to Seal.                      2.40         840.00

                   Call with client re: filing of Disclosure Statement and Plan.         0.40         140.00

                   Attendance at Court hearing re: Disclosure Statement.                 2.40         840.00

                   Meet with clients to discuss status.                                  1.10         385.00

                   Revise Motion to Seal and response of United States Trustee re:
8/8/2018           Revised Statute and Rules.                                            0.70         245.00

                   Call with Amos for Appointment to Revise for Appointment.             0.20          70.00

                   Call with client re: Meeting Thursday to dicuss Motion to Seal
                   and John's financials.                                                0.20          70.00

                   Research and amend Motion to Seal, review and revise and e-
8/9/2018           file.                                                                 1.70         595.00

8/13/2018          Dictation of Application to Appoint Accountant.                       0.60         210.00

                   Telephone calls from Hartog, Call with Frattroli, Call with High
                   Touch re: Motion to Seal.                                             0.40         140.00

                   Call with Mackey re: Motion to Seal.                                  0.20          70.00

                   Email to and from Mackey re: Motion to Seal; Call with cleint re:
                   attention to same.                                                    0.20          70.00

8/14/2018          Prepare for Court re: Motion to Seal.                                 1.20         420.00

                   Attendance at Court re: Motion to Seal.                               1.40         490.00

                   Go to law library and review cases re: Disclosure Statement.          1.10         385.00

8/15/2018          Letter to 3 unsecured creditors re: Motion to Seal.                   0.30         105.00



                                                                                                   Page 18 of 31
    Case 17-50456      Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04            Page 25 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                         HOURS      AMOUNT


                   Certification of Service re: Application to Appoint Accountant.      0.20          70.00

                   Emails to client; Review Disclosure Statement and Plan; Review
                   Objections to Disclosure Statement; Prepare for meeting with
                   clients.                                                             2.20         770.00

                   Prepare for meeting with clients re: Amend Disclosure Statement
8/16/2018          and Plan, Motion to Seal.                                            1.40         490.00

                   Meeting with clients re: same and Monthly Operating Report.          1.60         560.00

                   Revise Disclosure Statement and Plan; Review and revise; Meet
                   with client to sign and file.                                        4.60       1,610.00

                   Prepare July Monthly Operating Report; Prepare for meeting with
8/21/2018          client re: same and Disclosure Statement documents.                  0.60         210.00

8/27/2018          Email from and to Connie re: Disclosure Statement.                   0.30         105.00

                   Prepare Certification of Service for Notice of Hearing and
                   Application to Appoint Accountant.                                   0.20          70.00

                   Meet with client re: Disclosure Statement, personal financial
                   information for John, broker opinion for rentals, tax info.          1.10         385.00

8/30/2018          Review and revise Amended Capplication to Employ Jose.               0.70         245.00

                   Review and dictate John's Financial Affidavit; meet with John to
                   sign.                                                                1.20         420.00

8/31/2018          Call with L. Nash re: IRS Objection to Claim.                        0.20          70.00

                   Call with Jose Amos re: Application to Appoint.                      0.10          35.00

9/4/2018           Attend Court re: Appoint Jose Amos.                                  0.70         245.00

                   Court re: Motion to Seal.                                            0.30         105.00

                   Dictation and preparation of Objection to IRS and Motion for
9/5/2018           Reconsideration.                                                     0.70         245.00

                   Revise objections to Disclosure Statement with clients,
9/6/2018           documents for information for Disclosure Statement.                  1.70         595.00




                                                                                                  Page 19 of 31
    Case 17-50456      Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04      Page 26 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                    HOURS      AMOUNT

                   Call with Humerik re: status.                                   0.40         140.00

                   Email and call with Connie re: call with Humerik.               0.40         140.00

9/7/2018           Email documents to Humerik.                                     0.20          70.00

                   Telephone conference with client re: Disclosure Statement.      0.20          70.00

                   Meet with clients re: Diclosure Statement document review.      1.10         385.00

                   Meet with clients re: Disclosure Statement documents and
9/8/2018           information.                                                    1.60         560.00

                   Prepare Third Amendment to Disclosure Statement, review and
9/9/2018           revise, file, emailed to all counsel.                           3.40       1,190.00

                   Meet with clients re revised Disclosure Statement.              1.20         420.00

9/10/2018          Revise Chapter 11 Plan and file.                                2.10         735.00

                   Call client and emails with client re: Disclosure Statement
                   hearing.                                                        0.30         105.00

9/11/2018          Prepare for Disclosure Statement hearing.                       0.60         210.00

                   Meet with clients and counsel pre-hearing.                      0.60         210.00

                   Meet with clients pre-hearing.                                  0.50         175.00

                   Disclosure Statement hearing.                                   0.50         175.00

                   Meet with clients and counsel post-hearing.                     1.20         420.00

9/14/2018          Revise Motion to Extend Time to Plead from IRS.                 0.30         105.00

                   Email to counsel for consent (Wicks).                           0.10          35.00

9/18/2018          Email from client re: Disclosure Statement documents.           0.10          35.00

                   Prepare for Court.                                              1.20         420.00

                   Attend Court re: IRS Motion to Reconsider.                      1.50         525.00

                   Prepare for meeting with clients re: Disclosure Statement
9/19/2018          disclosures.                                                    0.70         245.00



                                                                                             Page 20 of 31
    Case 17-50456      Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04              Page 27 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                           HOURS      AMOUNT


                   Meeting with clients re: same.                                         1.60         560.00

                   Review of documents from client by email.                              0.90         315.00

                   Send documents from client to Bank of America attorneys.               0.30         105.00

                   Call with Connie re: Disclosure Statement documents and
                   discuss additional documents.                                          0.20          70.00

                   Receive and review personal information of J. Morgan, emails
                   from and to client, call to Tara and Stephen H., emails from
9/20/2018          Steve.                                                                 3.70       1,295.00

9/21/2018          Email from Trifon and review of rejected disclosures.                  0.20          70.00


                   Email to Trifon and Humerick with Claire's documents re: comps.        0.40         140.00

                   Email to Connie withrejection email.                                   0.30         105.00

                   Emails from and to Connie re: Reivew of Disclosures.                   0.30         105.00

9/22/2018          Call with Connie re: rejection letter, discuss response.               0.20          70.00

                   Prepare for meeting with clients, meet and revise document
                   package with clients, review Disclosure Statement and Plan.            1.30         455.00

                   Discuss new Disclosure Statement Plan.                                 0.40         140.00

                   Dictate Disclosure Statement, review and revise, calls to client
9/24/2018          re: same.                                                              2.80         980.00

                   Dictate and revise Chapter 11 Plan.                                    1.10         385.00

                   Review all documents.                                                  0.80         280.00

                   Prepare Monthly Operating Report and file.                             0.60         210.00

                   Review 3rd and 4th Amended Disclosure Statement for Court.             0.90         315.00

                   Attend Court re: Disclosure Statement.                                 0.80         280.00


                   Call with Tara, call with client re: Disclosure Statement hearing.     0.30         105.00



                                                                                                    Page 21 of 31
    Case 17-50456      Doc 457        Filed 05/21/21       Entered 05/21/21 11:21:04             Page 28 of
                                                 39
                                      Law Offices of Ellery E. Plotkin, LLC
                                                16 River Street
                                              Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                           HOURS      AMOUNT


                   Meet with clients after Court to discuss Court Order re: Motion to
                   Dismiss.                                                               0.30         105.00

                   Email to client re: outline of issues re: respons to Motion to
9/27/2018          Dismiss.                                                               0.30         105.00

                   Email from and to client re: single asset re: case, Motion to
9/28/2018          Dismiss.                                                               0.20          70.00

10/1/2018          Email with Connie re: Motino to Dismiss by Bank of America.            0.20          70.00

                   Call with Wicks.                                                       0.10          35.00

10/3/2018          Review of Bank of America Motion to Dismiss.                           0.80         280.00

                   Telephone conference with Connie re: same.                             0.50         175.00

10/4/2018          Emails to and from Connie re: Motion to Dismiss.                       0.60         210.00

10/5/2018          Emails from client; Call with Connie re: Motion to Dismiss.            0.60         210.00

                   Withdrawal re: IRS.                                                    0.30         105.00

10/6/2018          Emails from client re: dismiss response.                               0.50         175.00

10/7/2018          Prepare for response memo, Motion to Reconsider.                       1.70         595.00

10/8/2018          Dictate Affidavit, review and revise Affidavit with Connie.            0.80         280.00

                   Prepare initial draft of memo.                                         0.90         315.00

10/9/2018          Attend Court re: Motion to Redact.                                     0.80         280.00

                   Complete review and revise memo re: Bank of America Motion
                   to Dismiss.                                                            2.10         735.00

                   Meeting with John to sign Affidavit.                                   0.30         105.00

                   Objection to Extension of Time by USA to brief, Motion to
10/10/2018         Reconsideration.                                                       0.50         175.00

                   Email to client re: same.                                              0.10          35.00




                                                                                                    Page 22 of 31
    Case 17-50456      Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04            Page 29 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                          HOURS      AMOUNT

                   Call Connie re: IRS Motion to Brief, discuss sale, TD Bank
10/11/2018         statements to client.                                                 0.30         105.00

                   Call with Wicks re: their Motion for Extension for Briefs.            0.40         140.00

10/16/2018         Call with Wicks - returned call.                                      0.10          35.00

                   Call Client re: status of Motion to Dismiss and upcoming Monthly
10/17/2018         Operating Report.                                                     0.20          70.00

                   Call Marie Wicks - returned call.                                     0.20          70.00

10/18/2018         Email from client re: IRS; Email to Tara T. re: Insurance.            0.20          70.00

                   Email to client re: USA vs. Morgan docket.                            0.20          70.00

10/23/2018         Send hazard insurance declaration to Tara T.                          0.10          35.00

                   Email to Holly C. re: Monthly Operating Report.                       0.10          35.00

                   Telephone call with Tara T. and Steve H. re: 6 months and 363
                   Motion.                                                               0.30         105.00

                   Telephone Call with Peter S., attorney for IRS re: his Motion for
                   Extension to file brief, possible 363 sale - 2 calls.                 0.70         245.00

                   Call with Connie re: same.                                            0.30         105.00

10/24/2018         Email to and from to Connie re: IRS call re: John's debt.             0.20          70.00

                   Review U.S. Motion for Extension of Time to file Memo.                0.20          70.00

                   Email to and from Connie re: Monthly Operating Report.                0.10          35.00

                   Review Stipulation from Wicks re: Withdrawal of A.P.                  0.30         105.00

10/26/2018         Prepare September Monthly Operating Report.                           0.80         280.00

10/29/2018         Call with Connie re: IRS and bank proposal.                           0.20          70.00

11/1/2018          Prepare Contract for Caritas; Email from Wicks re: proposal.          0.30         105.00

                   Meet with Morgan re: sale, IRS proposal, effect of Motion to
11/2/2018          Dismiss.                                                              0.80         280.00




                                                                                                   Page 23 of 31
    Case 17-50456       Doc 457       Filed 05/21/21      Entered 05/21/21 11:21:04         Page 30 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                      HOURS      AMOUNT

11/6/2018          Emails withConnie; Call with Connie re: IRS proposal (sale).      0.40         140.00

                   Email from Peter S. at IRS re: same.                              0.10          35.00

11/7/2018          Email to client re: telephone conference.                         0.20          70.00

11/19/2018         Email to and from client re: Monthly Operating Report.            0.10          35.00

                   Email to and from client re: documents to tax attorney.           0.10          35.00

                   Review IRS stip proposal to sell property.                        0.50         175.00

                   Call with Humerick re: proposal review.                           0.30         105.00

11/20/2018         Call with Humerick re: IRS proposal.                              0.30         105.00

                   Review proposal, call with Connie re: same, email to Peter at
                   IRS.                                                              1.00         350.00

                   US Trustee quarterly fee invoice to client.                       0.10          35.00

12/2/2018          Email from client re: info for bank.                              0.10          35.00

12/4/2018          Insurance policy to Tara T.                                       0.10          35.00

12/6/2018          Call with Tara re: bank proposal, receipt and send to client.     0.20          70.00

12/8/2018          Reivew Bank of America proposal.                                  0.70         245.00

12/10/2018         Further review of Bank of America proposal.                       0.40         140.00

12/11/2018         Email to Tara and Stephen re: proposal.                           0.10          35.00

12/20/2018         Review Bank of America sale proposal.                             0.70         245.00

12/23/2018         Call with Connie re: Bank of America proposal.                    0.30         105.00

12/28/2018         Prepare November Monthly Operating Report.                        0.60         210.00

                   Email from and to Connie re: Monthly Operating Report
1/4/2019           questions.                                                        0.20          70.00

1/14/2019          Texts with Connie re: buyer.                                      0.30         105.00

1/16/2019          Emails with Connie re: purchase possibilities.                    0.40         140.00



                                                                                               Page 24 of 31
    Case 17-50456       Doc 457       Filed 05/21/21        Entered 05/21/21 11:21:04             Page 31 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                            HOURS      AMOUNT


1/21/2019          Call with Connie re: purchase.                                          0.30         105.00

                   Call with Connie re: Monthly Operating Report.                          0.10          35.00

1/22/2019          Calls and texts and emails from Connie re: purchase.                    1.10         385.00

1/23/2019          Review binder of sale.                                                  0.20          70.00

                   Multiple calls and texts and emails with clientre: sale terms and
                   timing.                                                                 0.70         245.00

                   Conference call with client and Bachras re: sale terms.                 0.20          70.00


                   Calls with Elisa B. (attorney for Buyer) re: terms and inspections.     0.70         245.00

                   Call with Tara T. re: sale disclosure.                                  0.10          35.00


                   Call with Steve Humerick re: sale disclosure (363 vs. dismissal).       0.20          70.00

                   Email to client re: buyer requests re: insurance, title, terms of
1/24/2019          contract, request for recent secured debt statements.                   0.30         105.00

                   Texts to client re: closing date, inspections not an out on
                   Contract.                                                               0.20          70.00

                   Emails to and from client re: insurance, property descriptions.         0.40         140.00

                   Call Brian's number, no out of contract from inspections or no
                   deal.                                                                   0.30         105.00

                   Telephone conference with Elissa and Margaret re: Contract.             0.40         140.00

                   Telephone conference with Connie, call with Elissa re:
                   inspections for 2 weeks and terms.                                      0.60         210.00

                   Emails and texts from and to clients re: survey plans and time of
                   closing, inspections, contract terms review.                            0.70         245.00

1/25/2019          Prepare and produce contract.                                           1.20         420.00

                   Review contract with client, send contract to buyer's attorney.         1.40         490.00




                                                                                                     Page 25 of 31
    Case 17-50456      Doc 457       Filed 05/21/21          Entered 05/21/21 11:21:04          Page 32 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                          HOURS      AMOUNT

                   Numerous emails with client re: contract terms.                       0.60         210.00

                   Calls with client re: contract terms, termination and inspection,
                   specific clauses, dismissal vs. sale, etc.                            0.80         280.00

                   Multiple emails with attorney for buyer.                              0.50         175.00

                   Emails with Barbara, broker and email from Emile.                     0.30         105.00

                   Call with Attorney Wicks IRS re: sale.                                0.20          70.00

1/26/2019          Email Contract in Word to buyer's counsel.                            0.20          70.00

                   Emails with client re: meeting with buyer and status.                 0.20          70.00

                   Emails with client re: inspection issues.                             0.30         105.00

                   Emails to buyer's attorney re: inspection issues and new contract
                   clauses, inspection and terms.                                        0.50         175.00

                   Email from and to Sklar re: IRS lien, release procedure.              0.30         105.00

1/27/2019          Email to Connie re: Monthly Operating Report.                         0.10          35.00

                   Email to Connie for Plan copies.                                      0.20          70.00

                   Call and texts with Connie re: message received saying deal is
                   off.                                                                  0.50         175.00

1/28/2019          Emails and texts to and from Connie re: failed deal.                  0.20          70.00

                   Call with Attorney for buyer re: no deal.                             0.20          70.00

                   Telephone conference with Connie and Laurie Cooper re: broker
                   Emile.                                                                0.30         105.00

                   Call with Connie re: mortgage broker status.                          0.20          70.00

                   Work on December Monthly Operating Report; John review and
2/4/2019           sign then file with the Court.                                        0.60         210.00

                   Tmail from Connie re: Monthly Operating Report and U.S.
                   Trustee fees.                                                         0.10          35.00

2/10/2019          Call with Connie re: sale or refinance.                               0.20          70.00



                                                                                                   Page 26 of 31
    Case 17-50456       Doc 457        Filed 05/21/21       Entered 05/21/21 11:21:04        Page 33 of
                                                  39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                       HOURS      AMOUNT


                   Call with Connie re: Monthly Operating Report revision.            0.10          35.00

                   Revised December Monthly Operating Report, email to client for
2/11/2019          review.                                                            0.40         140.00

2/12/2019          Call with Connie re: Monthly Operating Report tomorrow.            0.10          35.00

                   Call with Wicks re: mortgage application extension of time for
                   brief (bank's motion to Dismiss.                                   0.10          35.00

                   Call Tara T. re: mortgage application.                             0.10          35.00

2/13/2019          Text to Connie re: mortgage application.                           0.10          35.00

                   Text to Connie re: review Monthly Operating Report.                0.10          35.00

                   Call with Connie re: refinance and January Monthly Operating
2/19/2019          Report.                                                            0.30         105.00

                   Call with Tara re: status of refinance vs. sale.                   0.20          70.00

2/22/2019          Call with Connie re: Monthly Operating Report.                     0.20          70.00

                   Call with Marie Wicks re: status of Motion.                        0.10          35.00

2/23/2019          Email from Wicks re: mortgage application.                         0.20          70.00

                   Call with client re: same.                                         0.20          70.00

2/26/2019          Prepare January Monthly Operating Report.                          0.70         245.00

                   Email to Connie re: same.                                          0.10          35.00

                   Email to Connie re: tax bill and my fees.                          0.20          70.00

                   Telephone conference with Connie, Peter S., Marie Wicks re:
,                  status of refinance.                                               0.60         210.00

                   Prepare Monthly Operating Report for signing and file.             0.90         315.00

                   Email from and to Wicks re: her Motion to Extend re: Brief, my
2/28/2019          review of language.                                                0.20          70.00

3/6/2019           Email from Sklar.                                                  0.10          35.00



                                                                                                Page 27 of 31
    Case 17-50456      Doc 457       Filed 05/21/21          Entered 05/21/21 11:21:04        Page 34 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                        HOURS      AMOUNT


3/7/2019           Email to Connie re: refinance status.                               0.10          35.00

3/8/2019           Telephone conference with Connie and mortgage broker.               0.30         105.00

                   Telephone conference with Connie and Sklar, Wicks, Brown,
3/11/2019          mortgage broker re: refinance.                                      0.60         210.00

3/21/2019          Call with Connie re: refinance status.                              0.20          70.00

                   Call with Connie re: Monthly Operating Report.                      0.10          35.00

                   Email from Connie re: Monthly Operating Report.                     0.20          70.00

4/8/2019           Call with Connie re: Monthly Operating Report.                      0.10          35.00

                   Call with Connie re: Caritas refinance.                             0.20          70.00

4/22/2019          Email to IRS attorneys for telephone appointment.                   0.20          70.00

4/26/2019          Telephone conference with Connie re: financing status.              0.40         140.00


                   Conference with Connie, Peter and Marie re: status of lending.      1.00         350.00

                   Dictate Monthly Operating Report, email to Connie re: Monthly
5/14/2019          Operating Report.                                                   0.50         175.00

5/21/2019          Prepare April Monthly Operating Report.                             0.50         175.00

                   Call with Connie re: refinance.                                     0.20          70.00

                   Email from and to Holly re: Monthly Operating Report and date,
7/2/2019           status of sale.                                                     0.30         105.00

                   Meeting with client and Connie re: Monthly Operating Report,
7/5/2019           date for Holly, mortgage.                                           0.70         245.00

                   Review December 2018 to April 2019 groups of invoices for
7/9/2019           delivery to Holly.                                                  0.60         210.00

                   Email to Connie re: June Monthly Operating Report and status of
7/25/2019          borrowing.                                                          0.20          70.00




                                                                                                 Page 28 of 31
    Case 17-50456       Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04            Page 35 of
                                                 39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                          HOURS      AMOUNT

                   Prepare June Monthly Opearting Report, John in to review and
8/10/2019          sign.                                                                 0.40         140.00

9/11/2019          Call with Connie re: status of loan.                                  0.20          70.00

9/13/2019          Text to Connie re: amend Monthly Operating Report.                    0.10          35.00

10/4/2019          Email from Wicks re: extension.                                       0.10          35.00

                   Email from and to Holly and to client re: August Monthly
10/9/2019          Operating Report.                                                     0.30         105.00

                   Email to client re: mortgage questions.                               0.10          35.00

10/12/2019         Prepare August Monthly Operating Report.                              0.50         175.00

                   Meet with client and Connie re: Monthly Opearting Report
10/14/2019         revisions; refinance/sale, John's IRS debt.                           1.20         420.00

10/17/2019         Re-do and amend three Monthly Operating Reports.                      0.70         245.00

                   Meet with John re: sign three corrected Monthly Operating
10/19/2019         Reports.                                                              0.20          70.00

10/30/2019         Call insurance agent re: coverage.                                    0.20          70.00

11/7/2019          Call with Connie re: insurance renewal and Caritas IRS debt.          0.20          70.00

                   Emails with Flanigan re: insurance renewal.                           0.30         105.00

11/8/2019          Email from and to Tarifon re: insurance.                              0.20          70.00

                   Call with Vinnie Freccia re: real estate tax due.                     0.20          70.00

11/9/2019          Email to Connie re: insurance and real estate tax coverage.           0.20          70.00

11/13/2019         Email to Vinnie Freccia re: real estate tax.                          0.10          35.00

11/14/2019         Call with Connie re: real estate tax bill and insurance in place.     0.30         105.00

                   Call with Vinnie Freccia re: real estate tax.                         0.30         105.00

                   Email client re: Transfers, insurance, real estate tax.               0.20          70.00

11/15/2019         Email from and to Holly C. re: Monthly Operating Report fees.         0.10          35.00



                                                                                                   Page 29 of 31
    Case 17-50456       Doc 457       Filed 05/21/21         Entered 05/21/21 11:21:04          Page 36 of
                                                 39
                                      Law Offices of Ellery E. Plotkin, LLC
                                                16 River Street
                                              Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE               DESCRIPTION OF SERVICES RENDERED                         HOURS      AMOUNT


                   Texts with Connie re: Monthly Operating Report, TD Bank
11/17/2019         statement, real estate issues.                                        0.30         105.00

                   Prepare September Monthly Operating Report.                           0.50         175.00

11/30/2019         Emails with Connie re: Monthly Operating Report.                      0.30         105.00

12/3/2019          Call with Connie re: Monthly Operating Report.                        0.20          70.00

12/10/2019         Research re: real estate tax payment, email to Vinnie Freccia.        0.40         140.00

12/13/2019         Call with Connie re: real estate tax, mortgage.                       0.20          70.00

1/2/2020           Call with Connie re: Stamford real estate tax proposal.               0.50         175.00

                   Email to Vinnie Freccia to discuss October and November
                   Monthly Operating Reports.                                            0.30         105.00

1/3/2020           Email real estate tax bills to client, call with client re: same.     0.20          70.00

                   Call with Connie re: Vincent Freccia's settlement offer, Email to
1/7/2020           Freccia re same; Email to Connie re: finance/sale.                    0.50         175.00

                   Email from Connie re: finance, discuss John's problem.                0.20          70.00

1/9/2019           Real estate stipulation to Vinnie Freccia.                            0.20          70.00

1/23/2020          Call with Sklar to discuss status.                                    0.30         105.00

                   Call with Connie re: Monthly Operating Reports, financing, real
2/1/2020           estate taxes, IRS issue for refinance, refinance vs. sale, etc.       0.70         245.00

                   Emails and calls with Connie re: October to December Monthly
2/2/2020           Operating Reports.                                                    1.00         350.00


                   Prepare October to December 2019 Monthly Operating Reports.           1.20         420.00

                   Call with Vinnie Freccia re: real estate taxes.                       0.30         105.00

                   Meet with John and sign October, November and December
                   Monthly Operating Reports.                                            0.40         140.00




                                                                                                   Page 30 of 31
    Case 17-50456      Doc 457       Filed 05/21/21       Entered 05/21/21 11:21:04            Page 37 of
                                                39
                                     Law Offices of Ellery E. Plotkin, LLC
                                               16 River Street
                                             Norwalk, CT 06851


CLIENT: CARITAS INVESTMENT LIMITED PARTNERSHIP

For Professional Services Rendered

DATE OF SERVICE              DESCRIPTION OF SERVICES RENDERED                         HOURS      AMOUNT

                   Call to and from Holly C. re: Monthly Operating Reports, Motion,
2/4/2020           etc.                                                                 0.20          70.00

2/10/2020          Telephone conference with Sklarew and Marie Wicks.                   0.50         175.00

2/11/2020          Email to client re: telephone conference with Sklar and Wicks.       0.20          70.00

                                                                                      299.30 $ 104,755.00




                                                                                                  Page 31 of 31
Case 17-50456   Doc 457   Filed 05/21/21   Entered 05/21/21 11:21:04   Page 38 of
                                     39
Case 17-50456        Doc 457      Filed 05/21/21     Entered 05/21/21 11:21:04         Page 39 of
                                             39



                 UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF CONNECTICUT
                         BRIDGEPORT DIVISION
                                    x
                                    :
In re:                              : CHAPTER 11
                                    :
CARITAS INVESTMENT                  : CASE NO. 17-50456 (JAM)
LIMITED PARTNERSHIP,                :
                                    :
               Debtor.              :
                                    x

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 21, 2021 the foregoing Application was

electronically filed. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing pursuant to

the Notice of Electronic Filing. Parties may access this filing through the Court’s system.

Dated: May 21, 2021                             THE DEBTOR,
       New Haven, Connecticut                   CARITAS INVESTMENT
                                                LIMITED PARTNERSHIP,


                                          By:      /s/Douglas S. Skalka
                                                Douglas S. Skalka (ct00616)
                                                195 Church Street, 13th Floor
                                                New Haven, Connecticut 06510
                                                (203) 821-2000
                                                dskalka@npmlaw.com
